DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/15/2021.

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Casey Hagopian.  Contact information is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 9 have been amended.  Claim 12 has been cancelled.  No claims are newly added.  Accordingly, claims 1-11, 13 and 14 remain pending in the application.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 15/277,890 and 62/234,868, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 1 and 9 and their independent claims 2-8, 10, 11, 13 and 14, recite the limitation “the pharmaceutical composition does not include an oil”.  The prior-filed applications contain support for the particular oil, polyoxyl hydrogenated castor oil/Cremphor® but are silent to oils generically. Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. Thus, the instant claims 1-11, 13 and 14 are not entitled to priority of the prior-filed applications.  The instant claims are afforded a priority date of 10/13/2020.

Withdrawn Rejections
	After further consideration, the rejection of claims 2 and 3 under 35 USC 112(b) is withdrawn, however new grounds of rejections have been made under 35 USC 112(b).  See New Rejections below.

	Applicant’s amendment renders the rejection of claims 1 and 9 under 35 USC 112(b) moot.  Specifically, said claims have been amended to specify that the first surfactant is a first polysorbate and that the second surfactant is a second polysorbate or a polyoxyol hydrogenated castor oil.  Thus, said rejection has been withdrawn.


New Rejections
	In light of Applicant’s amendments and after further consideration, the following rejections have been newly added:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 

MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites, “comprising administering a P-glycoprotein inhibitor to the individual in need of treatment for cancer”. The instant specification states that the pharmaceutical composition is optionally administered following or co-administered with a P-glycoprotein inhibitor to increase taxane absorption ([0002], [0014] and [0048]).  The disclosure does not provide support for administration of a P-glycoprotein inhibitor at any time such as after administration of the pharmaceutical composition.  Thus, the claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the art that Applicant had possession of the full scope of the claimed invention. Dependent claim 3 does not remedy the written description issue and, as such, said dependent claim suffers from the same deficiency.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9 recite the limitations, the pharmaceutical composition comprising a taxane and/in combination with a surfactant mixture comprising a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyol hydrogenated castor oil and “wherein the pharmaceutical composition does not include an oil”.  The claim is indefinite because it is unclear whether an oil is permitted or excluded from the composition.  On one hand, the second surfactant in the pharmaceutical composition can be a polyoxyol hydrogenated castor oil and on the other hand the composition does not include an oil.  Dependent claims 2-8, 10, 11, 13 and 14 do not remedy the indefinite issue and, as such, said dependent claims suffer from the same deficiency.  For art purposes, the claims are being given their broadest most reasonable interpretation.  Since it is unclear whether an oil is or is not permitted in the claimed pharmaceutical composition, the claims are being interpreted as open-ended (i.e., allowing for the inclusion of oil).
	Claim 2 recites, “comprising administering a P-glycoprotein inhibitor to the individual in need of treatment for cancer”.  Claim 2 depends from claim 1.  Claim 1 recites, “ a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyol hydrogenated castor oil”.  Claims 5 and 6 recite specific surfactants including polysorbate 80 and polyethoxylated castor oil, both of which are known in the art to inhibit p-glycoprotein as evidenced by Rege et al. (see PTO-892).  Claim 2 is indefinite because it is unclear if the P-glycoprotein inhibitor recited is describing the surfactants of claim 1 or if an additional agent is to be administered that is a P-glycoprotein inhibitor.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2017/0087121 A1, Mar. 30, 2017, hereafter as “Chan”).
The instant claims are drawn to:
a method of treating cancer, comprising orally administering a pharmaceutical composition to an individual in need of treatment for cancer, wherein the pharmaceutical composition comprises a taxane and a surfactant mixture comprising a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyol hydrogenated castor oil, wherein the ratio of the first surfactant to the second surfactant in the pharmaceutical composition is between 60:40 and 85:15 by weight, wherein the first surfactant and the second surfactant comprise at least 90% of the pharmaceutical composition by weight, and wherein the pharmaceutical composition does not include an oil (instant claims 1-8); and 
a method of increasing at least one of taxane oral bioavailability, peak plasma concentration, and area under the curve for a taxane in an orally administered 
Regarding instant claims 1, 2, 7 and 8, Chan teaches a method of treating a mammal comprising: first providing an orally administered P-glycoprotein inhibitor; and second providing an orally administered pharmaceutical composition, wherein the pharmaceutical composition comprises a taxane and first and second surfactants; and wherein a ratio of the first surfactant to the second surfactant in the orally administered pharmaceutical composition is between 60:40 and 85:15 by weight (claim 28).  Chan teaches treating mammals for various cancers ([0048]).  Chan teaches the particular first surfactants, polysorbate 80, polysorbate 20, and caprylocaproyl polyoxyglycerides and the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claims 31 and 32).  Chan teaches particular embodiments of the pharmaceutical composition comprising the particular taxane, docetaxel, the particular surfactants, TWEEN® 80 (polysorbate 80) and Cremophor® EL polyoxyl 35 hydrogenated castor oil), and the particular stabilizers, citric and and/or ascorbic acid (abstract; Table 6.1).  The formulations of Table 6.1 contain 94.6% ((1950 mg +1050 mg) / 3171 mg * 100) surfactants which reads on “at least 90%”.  It is noted that while Chan does not explicitly state that the pharmaceutical compositions do not require an oil, an oil is not required in the pharmaceutical compositions of Chan and, as 
Regarding instant claim 3, Chan teaches the particular P-glycoprotein inhibitor, HM30181 (claim 29).
	Regarding instant claim 4, Chan teaches the particular taxanes, paclitaxel, docetaxel, cabazitaxel, larotaxel, ortataxel, and tesetaxel (claim 30).
	Regarding instant claim 5, Chan teaches the particular first surfactants, polysorbate 80, polysorbate 20, and caprylocaproyl polyoxyglycerides (claim 31).
Regarding instant claim 6, Chan teaches the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claim 32).
Regarding instant claim 9, 13 and 14, Chan teaches a method of increasing at least one of taxane oral bioavailability, peak plasma concentration, and area under the curve for a taxane in an orally administered pharmaceutical composition comprising: including in the orally administered pharmaceutical composition a taxane and first and second surfactants, wherein the first and second surfactants comprise no more than 98% by weight of the pharmaceutical composition; and wherein the weight ratio of the first surfactant to the second surfactant in the pharmaceutical composition is between 60:40 and 85:15 (claim 35).  Chan teaches the particular first surfactants, polysorbate 80, polysorbate 20, and caprylocaproyl polyoxylglycerides and the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claims 37 and 38).  Chan teaches particular embodiments of the pharmaceutical composition comprising the particular taxane, docetaxel, the particular surfactants, TWEEN® 80 (polysorbate 80) and Cremophor® EL polyoxyl 35 hydrogenated castor oil), and the particular stabilizers, citric and and/or ascorbic acid (abstract; Table 6.1).  The formulations of Table 6.1 contain 94.6% ((1950 
Regarding instant claim 10, Chan teaches the particular taxanes, paclitaxel, docetaxel, cabazitaxel, larotaxel, ortataxel, and tesetaxel (claim 36).
	Regarding instant claim 11, Chan teaches that the first surfactants are selected from the group consisting of polysorbate 80, polysorbate 20, and caprylocaproyl polyoxyglycerides (claim 37).
	Thus, the teachings of Chan render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schellens (USPN 6,469,022 B1, Oct. 22, 2002, hereafter as “Schellens”) in view of Kwan et al. (US 2018/0207148 A1, Jul. 21, 2015, hereafter as “Kwan”).
	The instant invention is described above.
	Regarding instant claims 1 and 9, Schellens teaches increasing the oral absorption and bioavailability of paclitaxel (a taxane) and analogs thereof by orally administering 9,10-dihydro-5-methoxy-9-oxo-N-(4-(2-(1,2,3,4-tetrahydro-6,7- dimethoxy-2-isoquinolyl)ethyl)phenyl)-4-acridinecarboxamide or a salt thereof (a p-glycoprotein inhibitor) before or simultaneously with oral administration of paclitaxel or an analog thereof (abstract; col. 4, lines 15-35 and 51-63).  Schellens teaches a particular oral formulation comprising paclitaxel or other taxane in a vehicle comprising CREMOPHOR® EL or other polythoxylated castor oil (i.e., second surfactant/polyoxyol hydrogenated castor oil), alcohol and/or a polythoxylated sorbitan monooleate (e.g., TWEEN® 80) (i.e., first surfactant/a polysorbate) (col. 8, lines 57-61). Schellens also teaches a method of treating cancer comprising administration of the oral 
	Schellens is silent to a ratio of first surfactant to second surfactant being between 60:40 and 85:15.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include polythyloxylate sorbitan monooleate because Schellens teaches including CREMOPHOR® EL or other polythoxylated castor oil, alcohol and/or a polythoxylated sorbitan monooleate (e.g., TWEEN® 80) which allows for three possible options, a) CREMOPHOR® EL or other polythoxylated castor oil, alcohol and a polythoxylated sorbitan monooleate (e.g., TWEEN® 80), b) CREMOPHOR® EL or other polythoxylated castor oil and a polythoxylated sorbitan monooleate (e.g., TWEEN® 80), or c) CREMOPHOR® EL or other polythoxylated castor oil and alcohol.  One of ordinary skill in the art would have been motivated to do so because Schellens teaches a finite number of suitable formulations for the intended purpose of oral administration of a taxane.
	It would further have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio of first surfactant to second surfactant by way of routine experimentation to arrive at claimed ratio range 60:40 to 85:15 with a reasonable expectation of success. MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.

	Kwan teaches methods of treating cancer by orally administering a paclitaxel  composition and orally administering a p-glycoprotein inhibitor simultaneously with or prior to the paclitaxel composition (abstract; [0005]-[0008] and [0354]).  Kwan teaches a particular oral paclitaxel composition comprising 30 mg of paclitaxel and 500 mg of a surfactant (e.g., polysorbate 80) ([0352]).  Such a composition contains about 94% surfactant which reads on the claimed “at least 90%”.
Both references are drawn to methods of treating cancer and improving absorption/bioavailability of taxanes by oral administration of a taxane (e.g., paclitaxel) and a p-glycoprotein inhibitor, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a particular taxane formulation comprising at least 90% total surfactant with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because both references describe similar oral taxane formulations and Kwan teaches that about 94% total surfactant is suitable for the intended purpose of oral delivery of a taxane.
	Regarding instant claim 2, Schellens teaches 9,10-dihydro-5-methoxy-9-oxo-N-(4-(2-(1,2,3,4-tetrahydro-6,7- dimethoxy-2-isoquinolyl)ethyl)phenyl)-4-acridinecarboxamide and its salts are p-glycoprotein inhibitors (col. 4, lines 30-35 and col. 6, lines 44-53).
	Regarding instant claim 3, Schellens is silent to the particular, p-glycoprotein inhibitor, HM30181.
	Kwan additionally teaches the particular p-glycoprotein inhibitor, HM30181 ([0354]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the p-glycoprotein inhibitor of Schellens for the p-glycoprotein inhibitor (HM30181) of Kwan with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the prior art effectively teaches that the p-glycoprotein inhibitors are equivalents known for the same purpose, that is, improving absorption and bioavailability of an orally administered taxane (MPEP 2144.06). 
	Regarding instant claims 4 and 10, Schellens teaches the particular taxanes, paclitaxel and docetaxel (abstract; col. 7, lines 1-6).
	Regarding instant claims 5 and 11, Schellens teaches polythoxylated sorbitan monooleate (e.g., TWEEN® 80) which is also known as polysorbate 80 (col. 8, lines 57-61).
	Regarding instant claim 6, Schellens teaches CREMOPHOR® EL or other polythoxylated castor oil (col. 8, lines 57-61).
	Thus, the combined teachings of Schellens and Kwan render the instant claims prima facie obvious.

Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schellens (USPN 6,469,022 B1, Oct. 22, 2002, hereafter as “Schellens”) in view of Kwan et al. (US 2018/0207148 A1, Jul. 21, 2015, hereafter as “Kwan”), as applied to claims 1 and 9 above, and further in view of Chen et al. (US 2004/0092428 A1, May 13, 2004, hereafter as “Chen”).
The claimed invention is described above.

Schellens and Kwan are silent to a stabilizer comprising at least one of citric acid and ascorbic acid.
Chen teaches oral formulations comprising paclitaxel (abstract). Chen teaches said formulations can optionally include an organic acid including ascorbic acid and citric acid as a stabilizer ([0071]).
All of the references are drawn to oral administration of taxane (e.g., paclitaxel), thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a stabilizer such as ascorbic acid or citric acid in the invention of Schellens/Kwan as suggested by Chen with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Chen teaches ascorbic acid and citric acid are effective stabilizing agents for oral taxane formulations.  
Thus, the combined teachings of Schellens, Kwan and Chen render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 12/15/2021 regarding the 103 rejection over Almassian, Kwak and Peracchia are moot in view of the withdrawn rejection discussed above.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617                                                                                                                                                                                                        
/DANIEL M SULLIVAN/Director, Art Unit 1600